—Appeal by the defendant from three amended judgments of the Supreme Court, Queens County (Eng, J.), all rendered September 25, 1996, revoking three sentences of probation previously imposed by the same court upon findings that he had violated conditions thereof, upon a hearing, and imposing three sentences of indeterminate terms of IV2 to 4 years imprisonment, to run consecutively to each other, upon his previous convictions of attempted burglary in the second degree (three counts, one as to each indictment).
Ordered that the amended judgments are modified, as a matter of discretion in the interest of justice, by making all of the sentences concurrent; as so modified, the amended judgments are affirmed.
As conceded by the People, the sentences imposed were excessive and therefore are reduced to the extent indicated. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.